Citation Nr: 0811547	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-04 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran and observers


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1978 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The veteran testified at a videoconference hearing before the 
undersigned Veterans' Law Judge in February 2008.  A 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
service connection for PTSD.  The veteran did not appeal that 
decision, and it is final.

2.  The evidence received since the September 2002 rating 
decision is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).
  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1(2006), the Court held 
that VA must provide the veteran with notice of the evidence 
of service connection found lacking in the previous denial.  
Kent at 9-10.   

In this case, a June 2004 letter provided the veteran with 
notice of the evidence required to reopen the claim for 
service connection for PTSD.  This letter stated that "new" 
evidence is that which is submitted to VA for the first time 
and "material" evidence is that which pertains to the reason 
the claim was previously denied.  The veteran was advised 
that the claim for service connection for PTSD was previously 
denied because the evidence did not show a confirmed 
diagnosis of PTSD.  

The June 2004 letter also advised the veteran of VA's duty to 
assist in the development of this claim and explained what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  The 
veteran was advised to submit any pertinent evidence in his 
possession.

An April 2006 letter advised the veteran of the evidence 
required to establish a disability rating and effective date 
for the disability on appeal, should service connection be 
awarded.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis

A.  Claim to Reopen

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  The RO previously denied service 
connection for PTSD in a September 2002 rating decision.  The 
RO denied the claim on the basis that there was no current 
diagnosis of PTSD.  The evidence of record at the time of the 
prior rating decision included service medical records, post-
service VA treatment records, a report of a June 2002 VA 
examination and statements submitted the veteran.

In September 2002, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to the 
decision.  The veteran did not appeal the September 2002 
rating decision, and it is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The veteran sought to reopen his claims for service 
connection for PTSD by submitting a VA Form 21-4138 
(Statement in Support of a Claim) in April 2004.  A claim 
that is the subject of a prior final denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a) (2007).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final denial 
of the appellant's claim on any basis.  Evans, 9 Vet. App. at 
273.  This evidence is presumed credible for the purposes of 
reopening an appellant's claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the prior denial of the veteran's 
claim includes statements submitted by the veteran, a report 
of a September 2004 VA PTSD evaluation, a report of an April 
2005 VA neurology examination, VA outpatient treatment 
records dated from 2002 to 2006 and a transcript of a Board 
videoconference hearing conducted in February 2008.

The report of the September 2004 PTSD evaluation shows 
diagnoses of dysthymic disorder and anxiety disorder, not 
otherwise specified.  The examiner opined that, although the 
veteran re-experienced a shooting event during service, he 
did not meet the criteria for PTSD. 

The April 2005 VA examination report contains a diagnosis of 
"poorly controlled PTSD with associated depression."   The 
VA outpatient treatment records received since the prior 
final denial show that a history of "prolonged PTSD" has 
been noted.

The Board finds that the evidence submitted since the prior 
final denial of service connection for PTSD is new, as it was 
not previously submitted to agency decisionmakers.  This 
evidence is also material because, by itself or when 
considered in conjunction with the evidence previously of 
record, it relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for PTSD.  It also raises a reasonable probability of 
substantiating the claim.  This evidence demonstrates a 
current diagnosis of PTSD.  The lack of a current diagnosis 
of PTSD formed the basis of the RO's previous denial of 
service connection.    

Having determined that new and material evidence has been 
received, the Board may reopen the veteran's claim of 
entitlement to service connection for PTSD.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened.  To 
that extent only, the appeal is allowed.

REMAND

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. § 
1131.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor(s).  38 C.F.R. § 3.304(f) (2007).

The veteran claims that he developed PTSD secondary to an 
incident during service in which he was shot in the leg by 
another soldier.  Service medical show that the veteran 
sustained a gunshot wound to the right leg in July 1978.  
While the April 2005 VA examination report demonstrates a 
current diagnosis of PTSD, no medical professional has 
provided an opinion linking PTSD to a verified in-service 
stressor.  On remand, the RO should schedule the veteran for 
a VA examination to determine whether he has PTSD based upon 
a verified stressor, including an accidental shooting during 
service.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo a 
VA psychiatric examination.  The veteran 
should be scheduled for a VA psychiatric 
examination. The claims file should be 
provided to the examiner in conjunction 
with the examination, and the examiner 
should indicate in the examination report 
that the claims file was reviewed. The VA 
examiner should be provided with a list of 
verified stressors.  The examiner should 
diagnose any psychiatric disorders that 
are present.  If the examiner determines 
that PTSD is an appropriate diagnosis, the 
examiner should indicate whether PTSD is 
at least as likely as not (50 percent or 
greater likelihood) related to a verified 
stressor, including the verified in-
service stressor of being shot in the leg.  
The examiner should provide a detailed 
rationale, with references to the record, 
for any opinion provided.  The veteran is 
advised that failure to cooperate by 
reporting for examination may result in 
the denial of the claim.  38 C.F.R. § 
3.655 (2007).

2.  After completion of the above 
requested development, the claim for 
service connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond.  
The case should then be returned to the 
Board, if in order.       


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


